Citation Nr: 1601956	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for headaches, to include as secondary to dental issues.  

2. Entitlement to service connection for a disorder manifested by jaw soreness, to include osteomyelitis, to include as secondary to dental issues.  

3. Entitlement to service connection for a sinus disorder, to include as secondary to a dental disorder.  


REPRESENTATION

Appellant represented by:	John E. Walus, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to June 1998 and from November 2004 to November 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In March 2015, the case was remanded for additional development.  

In an April 2015 statement, the Veteran's attorney raised the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for osteomyelitis, claimed as due to VA medical treatment in 2007, and entitlement to service connection for staph infections and for uvula infections.  As such claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an April 2015 statement, the Veteran's attorney raised the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for osteomyelitis, claimed as due to VA medical treatment.  The Board finds that the claim for § 1151 compensation is closely related to the claims currently on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's appeals for service connection for headaches, jaw soreness, and a sinus disorder, until the AOJ adjudicates, in the first instance, his claim for § 1151 compensation.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  In light of the foregoing, the Board has no discretion and must remand this case for initial consideration of the Veteran's inextricably intertwined claim for § 1151 compensation.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should adjudicate the issue of entitlement to § 1151 compensation for residuals of VA oral implant surgery and afford the Veteran and his attorney appropriate opportunity to respond.  The case should be returned to the Board for appellate consideration as to this issue only if he perfects a timely appeal.  

2. After completion of adjudication of the claim for § 1151 compensation, the AOJ should review the record and, after performing any additional development, readjudicate the claims of service connection for headaches, jaw soreness, and a sinus disorder.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 

claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

